Citation Nr: 0608805	
Decision Date: 03/27/06    Archive Date: 04/04/06

DOCKET NO.  98-07 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
tinea pedis.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ankle 
disabilities. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




WITNESSES AT HEARING ON APPEAL

Appellant, M.S.


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
July 1979, as well as from February 1981 to January 1984, and 
a period of unrecognized service from January 1984 to June 
1985 (from which he was discharged under other than honorable 
conditions and which was held in a November 1994 
administrative decision to be a bar to VA benefits). 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the veteran's claim seeking an 
increased (compensable) rating for tinea pedis, 
onychomycosis, status-post removal of both toenails, and 
determined that the veteran had not submitted new and 
material evidence to reopen claims of service connection for 
residuals of a left knee injury, and for a bilateral ankle 
condition.  

The veteran's claim was remanded by the Board in January 1999 
and in November 2003.  

The veteran appeared at a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2002.  

The issues of service connection for left knee and bilateral 
ankle disabilities are being reopened and remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.


FINDINGS OF FACT

1.  The veteran's skin disorder is manifested by itching and 
involvement of an extensive area.  

2.  The veteran does not have exudation or constant itching, 
extensive lesions, or marked disfigurement from his skin 
disorder.  

3.  The veteran's skin disorder has not affected 20 to 40 
percent of his entire body, or 20 to 40 percent of exposed 
areas.  

4.  The veteran's skin disorder has not resulted in systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs being required for six weeks or more during the past 
12-month period.  

5.  An RO decision in November 1994 denied service connection 
for a left knee injury.  

6.  The additional evidence regarding the veteran's left knee 
associated with the claims folder since the November 1994 RO 
decision is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a left knee disability.

7.  An RO decision in November 1994 denied service connection 
for a bilateral ankle disability.  

8.  The additional evidence regarding the veteran's ankles 
associated with the claims folder since the November 1994 RO 
decision is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for a bilateral ankle 
disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for 
tinea pedis have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7806 (effective 
prior to, and since, August 30, 2002).

2.  The RO's November 1994 decision is final as to the claim 
for service connection for a left knee disability.  38 
U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2005).

3.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a left knee 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).

4.  The RO's November 1994 decision is final as to the claim 
for service connection for a bilateral ankle disability. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302 (2005).

5.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a bilateral ankle 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO did provide the 
veteran with a letter which met the notification requirements 
of the VCAA, including letters dated in November 2001 and May 
2004, prior to readjudicating his claim in supplemental 
statements of the case (SSOC).  Therefore, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claims were 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Therefore, 
with respect to the timing requirement for the VCAA notice, 
the Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005).  The veteran has had a "meaningful 
opportunity to participate effectively" in the processing of 
his claim.  Id., at 120-21.  The Board finds that the present 
adjudication of the appeal will not result in any prejudice 
to the veteran.  

Similarly, although the November 2001 and May 2004 letters 
did not inform the veteran of how an effective date would be 
assigned if his increased rating claim was granted, it is 
determined that the veteran was not prejudiced by the letters 
that were sent to the veteran.  Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).  It is pointed out that 
the veteran has been arguing that he is entitled to an 
increased rating for his skin disorder during the entire 
course of his appeal.  Furthermore, as will be discussed in 
greater detail below, the veteran's claim for an increased 
rating was granted to 10 percent, and if the veteran 
disagrees with the effective assigned for said rating, he is 
always free to appeal that determination when it is made by 
the RO.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the November 
2001 VCAA letter about the information and evidence that is 
necessary to reopen his knee and ankle claims.  Specifically, 
the letter stated that to reopen his claim, he should submit 
new and material evidence, defined as evidence which is not 
cumulative and redundant, which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Regarding 
the veteran's increased rating claim, in a May 2004 letter, 
the RO informed the veteran to submit evidence that his tinea 
pedis had increased in severity.  

Regarding the second element, the RO informed the veteran in 
the letter about the information and evidence that VA would 
seek to provide including obtaining evidence kept by VA and 
any other federal government agency, and requesting private 
treatment records if the veteran completed a release form.
 
Regarding the third element, the RO also informed the veteran 
about the information and evidence he was expected to 
provide.  Specifically, the RO told the veteran that he 
should tell the RO about any additional information or 
evidence that he wanted the RO to obtain.  Furthermore, in a 
May 2004 letter, the RO told the veteran that it should 
provide enough information about his records so that it could 
request them from the person or agency that had them.  

Although the VCAA notice letters that were provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decisions, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  As noted in the Introduction to this 
decision, the veteran also was afforded the opportunity to 
provide additional testimony at the hearing before the Board.  
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
SOCs and SSOCs which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.

Background

Service medical records do not show that the veteran was seen 
for his left knee in service.  There are no records from 1978 
showing treatment for knee or ankle disorders.  At the 
veteran's separation examination in January 1979, his lower 
extremities were evaluated as normal.  On the veteran's 
report of medical history from January 1979, the veteran 
stated that he did not have a trick or locked knee, and did 
not have arthritis, or a bone, joint, or other deformity.  On 
a medical examination from January 1981, the veteran's lower 
extremities were evaluated as normal.  On the veteran's 
report of medical history from January 1981, the veteran 
stated that he did not have a trick or locked knee, and did 
not have arthritis, or a bone, joint, or other deformity.  
The veteran was seen for bilateral ankle pain in April 1982.  
He stated that he had received an injury from stepping on 
black palm when he was in Panama.  No deformity or edema were 
noted on the ankles.  No diagnosis of a chronic bilateral 
ankle condition was shown.  At a medical examination from 
June 1982, the veteran's lower extremities were evaluated as 
normal.  On the veteran's report of medical history from June 
1982, the veteran stated that he did not have a trick or 
locked knee, and did not have arthritis, or a bone, joint, or 
other deformity.

VA Medical Center treatment records were submitted from 1993 
and 1994 showing that the veteran received treatment for his 
left knee.  When the veteran was seen in October 1993, he 
stated that he injured his left knee and left foot in 
service.  In March 1994, he again described injuring his left 
knee in service when a machine gun mount fell on his knee.  

In a November 1994 rating decision, the RO denied service 
connection for a left knee injury, and for a bilateral ankle 
condition.  The RO denied the left knee claim because there 
was no evidence of treatment for a left knee condition during 
service.  The RO denied the ankle condition because the 
veteran was only seen in service on one occasion, with the 
condition was shown to be temporary and resolved with 
treatment, leaving no permanent residual disability.  
Evidence submitted subsequent to the November 1994 rating 
decision is summarized below:

VA Medical Center treatment records were submitted from 1993 
to 1996.  They show that the veteran continued to receive 
treatment for his left knee, but they do not show treatment 
for the veteran's ankles.  

The veteran underwent a VA examination in July 1997.  The 
veteran stated that his feet were painful, the infection 
never went away, and he did not like the way that his feet 
looked.  Examination showed dry, scaling skin with old 
hyperpigmentation spots.  There was significant interdigital 
maceration.  The first and fifth toenails were hyperkeratotic 
and deformed bilaterally.  The examiner's assessment was 
chronic tinea pedis with bilateral first and fifth toenail 
onychomycosis.  

In the veteran's January 1998 notice of disagreement, he 
wanted the RO to search for his missing service medical 
records.  

In May 1999, the National Personnel Records Center (NPRC) 
confirmed that all service medical records had already been 
sent to the RO.  

In a September 1999 statement, the Grady Health System 
indicated that it had no information on the veteran.  

The veteran was afforded a videoconference hearing in October 
2002.  He described going to the doctor for his foot problem 
every year, although he had been going every three and six 
months prior to that.  He indicated that his two large 
toenails had been removed.  He indicated that he was 
receiving Social Security disability benefits.  

Regarding the veteran's ankle and left knee conditions, the 
veteran indicated that he hurt them in June 1978 in Panama.  
He described being in an armored personnel carrier (APC) that 
flipped.  He indicated that the driver was also injured.  He 
described treatment at a battalion aid station.  He stated 
that he was told to elevate his legs and feet and keep them 
wrapped in ice.  He also indicated that he went to a garrison 
aid station, and was put on P3 or P4 permanent profile.  He 
stated that he was a squad leader before the accident.  He 
indicated that after Panama, he went to Fort Hood, but was 
not seen in a hospital in Panama.  He indicated that he went 
to a troop medical clinic at Fort Hood on two occasions, but 
did not go to a hospital.  He indicated that in his second 
enlistment, he received treatment at a military hospital in 
Berlin, West Germany, on an outpatient basis.  

Regarding current treatment, he stated that he had been 
diagnosed with arthritis in the left knee in the past year, 
but had not been treated for his ankles recently.  

VA treatment records were submitted from 2001 to 2005.  They 
do not show treatment for the veteran's ankles.

At the veteran's May 2004 VA examination,  the veteran noted 
itching of the feet and hands.  He had had these same 
symptoms of the groin and face at times.  He noted pain of 
the feet, a foul odor, and at times blistering, which made it 
difficult to walk.  He had been treated with topical 
antifungals throughout his interactions.  He had 
hyperpigmentations of the groin, palms, and soles.  He had 
toenail dystrophy and hyperkeratotic scale of the bilateral 
plantar feet.  A scraping of the hands was negative.  
Assessment was tinea pedis.  The veteran had signs of nail 
involvement with onychodystrophy and post-inflammatory 
hyperpigmentation of the groin, and hands that could indicate 
previous involvement in these areas.  At the examination, he 
only had tinea of the feet.  The examiner commented that the 
veteran would likely require an oral antifungal such as 
Lamisil to clear the disease of the nails and topical 
medications which could be applied to the feet.  

Analysis

 Entitlement to an increased (compensable) rating for tinea 
pedis

The veteran's service-connected disability is rated under 38 
C.F.R. § 4.118, Diagnostic Code 7813 for dermatophytosis.  By 
regulatory amendment, effective August 30, 2002, changes were 
made to the schedular criteria for evaluating diseases of the 
skin.  The General Counsel of VA has held that where a law or 
regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
former and revised versions of the regulation.  However, if 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

Prior to the regulatory amendment, the veteran's disability 
was rated under Diagnostic Code 7813, for dermatophytosis.  
The code instructed to rate for eczema under Diagnostic Code 
7806 dependent upon the location, extent, and repugnant or 
otherwise disabling character of minfestations.  

Diagnostic Code 7806 provided that eczema with slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area would be assigned a zero percent 
rating.  A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  A 30 percent evaluation 
required constant exudation or itching, extensive lesions, or 
marked disfigurement.  A 50 percent evaluation required 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations or exceptionally repugnant 
disfigurement. 38 C.F.R. § 4.118, Code 7806 (2002).

Under the new criteria, tinea pedis or dermatophytosis is 
rated under Diagnostic Code 7813.  The code instructs a skin 
disability to be rated as disfigurement of the head, face of 
neck, or under scars, or as dermatitis, depending on the 
predominant disability.  

Under the new criteria for Diagnostic Code 7806 (for 
dermatitis or eczema), a noncompensable rating is warranted 
when less than 5 percent of the entire body or less than 5 
percent of exposed areas is affected, and when no more than 
topical therapy is required during a 12-month period.  For a 
10 percent rating, at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas must be affected, or there 
must have been intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during a 12-month 
period.  For a 30 percent rating, 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas must be 
affected, or there must have been systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.  For a 60 percent rating, more than 
40 percent of the entire body or more than 40 percent of 
exposed areas must be affected, or there must have been 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during a 12-month period.  

For the veteran to be granted an increased rating to 10 
percent under the old criteria, the evidence would have to 
show exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  

The veteran described itching from his tinea pedis at his May 
2004 VA examination.  Also, regarding exfoliation, at the 
veteran's July 1997 VA examination, the veteran was noted to 
have dry, scaling skin, and there was significant 
interdigital maceration.  Finally, regarding whether the 
veteran's skin condition affects an extensive area, under the 
old version of Diagnostic Code 7806, it clearly affects his 
feet.  Furthermore, at the May 2004 VA examination, the 
veteran complained that his skin condition affected his 
groin, face, and hands, and hyperpigmentation of the groin, 
palms, and soles was noted.  This is considered to be an 
extensive area under the old version of Diagnostic Code 7806.  
Accordingly, inasmuch as the evidence shows that the veteran 
has exfoliation and itching, as well as involvement of an 
extensive area, he meets the criteria for an increased rating 
to 10 percent under the old version of Diagnostic Code 7806.

However, the evidence does not show that the veteran meets 
the criteria for a 30 percent evaluation under the old 
criteria.  The evidence would have to show constant exudation 
or itching, extensive lesions, or marked disfigurement in 
order to be assigned a 30 percent rating.  The evidence does 
not show constant exudation or itching.  Although the veteran 
described itching at his May 2004 VA examination, nowhere has 
he described his itching as constant.  Extensive lesions have 
also not been noted on either VA examination.  Similarly, the 
findings from the VA examinations and VA treatment records 
have not shown that the veteran's skin disorder is markedly 
disfiguring.  Rather, at both VA examinations, it was noted 
that the veteran's skin disorder only affected his feet.  
Accordingly, inasmuch as the evidence does not show constant 
exudation or itching, extensive lesions, or that the skin 
disorder is markedly disfiguring, the veteran does not meet 
the criteria for a 30 percent rating under the old criteria.

For the veteran to be granted an increased rating to 30 
percent under the new criteria, the evidence would have to 
show that at least 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas were affected.  In the 
alternative, the evidence could show systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of six weeks or more, but not constantly, 
during a 12-month period.

The evidence clearly shows that the veteran did not receive 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Although the VA treatment 
records show that the veteran takes medication for his skin 
disorder, they do not show that he takes steroids or other 
immunosuppressive drugs.  It was noted at the July 1997 VA 
examination, that the veteran was taking powders and creams, 
but no steroids were noted.  

Regarding the extent of the veteran's skin disorder, the 
evidence does not show that it affects between 20 and 40 
percent of the entire body or between 20 and 40 percent of 
exposed areas.  Since the veteran's skin condition affects at 
most his hands, feet, groin, and face, it does not affect 
between 20 and 40 percent of the entire body.  Even though 
the examiner at the May 2004 VA examination noted 
hyperpigmentation of the hands that could indicate previous 
involvement of that area, this does not constitute 20 to 40 
percent of the veteran's body.  Regarding whether 20 to 40 
percent of exposed areas were affected, even though the 
veteran has described tinea that has affected his face, the 
examiner at the May 2004 VA examination did not make such a 
finding.  No findings were made regarding the veteran's neck.  
Thus, it must be concluded that the veteran did not have 20 
to 40 percent of exposed areas affected.  

Inasmuch as the veteran has not received intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs and the skin condition does not 
affect between 20 and 40 percent of the entire body or 
between 20 and 40 percent of exposed areas, the veteran is 
not entitled to a 30 percent rating under the new criteria.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the Board 
finds that the veteran is entitled to a 10 percent rating for 
his skin disorder, but the preponderance of the evidence is 
against a rating higher than 10 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered, but 
the record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards." 38 C.F.R. § 
3.321(b)(1).  The Board finds that there has been no showing 
by the veteran that the service-connected disabilities have 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Whether new and material evidence has been submitted to 
reopen claims for service connection for left knee and 
bilateral ankle disabilities

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

New and material evidence has been submitted in order to 
reopen the veteran's claims for service connection for left 
knee and bilateral ankle disabilities. 

The veteran was denied service connection for a left knee and 
bilateral ankle disabilities in November 1994.  The left knee 
issue was denied because the evidence did not show that the 
veteran was seen for a left knee condition in service, and 
the bilateral ankle issue was denied because the service 
medical records showed that the veteran was only seen on one 
occasion in service.  Since that time, the veteran has 
provided more specific information about how injured his left 
knee and bilateral ankles in service.  Specifically, at his 
October 2002 hearing, he described being in an accident in 
Panama in June 1978 when a vehicle he was in flipped over.  
Although he indicated that he was not hospitalized for his 
left knee and ankles, he described receiving treatment at a 
battalion aid station, and being put on physical profile.  He 
also described receiving treatment at a clinic at Ft. Hood, 
and at a hospital in Berlin, West Germany.  

This testimony is new in that it is not merely cumulative of 
other evidence of record.  The veteran had not indicated how 
he had injured his left knee and ankles when his claim was 
denied in November 1994.  

The testimony is also material to the veteran's claim.  
Justus, Hodge, supra.  Although there still is no 
documentation that the veteran injured his left knee and 
ankles in the accident in question, such evidence is not 
necessary in determining whether new and material evidence 
has been submitted.  These are questions to be addressed when 
the veteran's claim is decided on the merits.  The testimony 
submitted by the veteran, either by itself or in connection 
with the evidence already assembled, is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claims of service connection for 
left knee and bilateral ankle disabilities are reopened, and 
the veteran's claims must be considered in light of all the 
evidence, both old and new.  


ORDER

As new and material evidence has been presented, the claim of 
service connection for a left knee disability is reopened.  

As new and material evidence has been presented, the claim of 
service connection for bilateral ankle disability is 
reopened.  

Entitlement to a 10 percent rating for tinea pedis is 
granted.  


REMAND

In view of the above determination that the appellant's claim 
is reopened, the Board believes that the RO, consistent with 
the principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and to conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.  In particular, 
the Board notes that, although the appellant was provided 
with a notification letters in November 2001 and May 2004 
advising him of the type of evidence necessary to reopen a 
previously denied claim, he has not yet been provided with a 
specific letter advising him of the type of evidence 
necessary to substantiate the underlying claim for service 
connection.  Although the November 2001 letter did tell the 
veteran what evidence was needed to establish entitlement for 
service connection, the Board finds that another letter is 
necessary now that the veteran's claim has been reopened.  

Although the service medical records do not document that the 
veteran injured his left knee and ankles from an accident in 
June 1978 (and a May 1999 communication from the National 
Personnel Records Center states that the veteran's service 
medical records were sent in November 1993), the Board finds 
that an effort should be made to obtain the veteran's service 
personnel records to determine if there is any such notation 
in those records.  

Accordingly, this case is remanded for the following actions:

1.  Ensure that all notification action 
required by the VCAA have been completed.  
In particular, send the veteran a letter 
advising him of the information and/or 
evidence needed to substantiate his 
claims of service connection.  In 
particular, advise the appellant to 
submit evidence showing that he injured 
his left knee and ankles in service.  
Inform the veteran to submit evidence 
that he injured his left knee and ankles 
in an accident in June 1978.  Advise the 
appellant as to his and VA's 
responsibilities under the VCAA.  The 
appellant should also be requested to 
provide any evidence in his possession 
that pertains to his claim.  The veteran 
should also be informed of how the 
effective date of an award of service 
connection and any assigned disability 
rating will be assigned.  

2.  Again request the veteran's service 
personnel records from the National 
Personnel Records Center.

3.  Following completion of such 
development, adjudicate the issues of 
entitlement to service connection for 
left knee and bilateral ankle 
disabilities.  If the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case 
(SSOC), and afford the appellant time in 
which to respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
MICHAEL SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


